DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Invention I: claims 1-14 disclosing a manifold assembly comprising a damper apparatus.
Invention II: claims 15-20 disclosing a method for controlling a dehumidification system.
The inventions are independent or distinct, each from the other because:
Inventions I, drawn to claims 1-14, and II, drawn to claims 15-20, are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process such as a function wherein the apparatus of Invention I controls and redirects an airflow using a system of dampers according to operations that are not based upon dehumidification, such as temperature or pressure.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There would be a fundamental distinct line of search inquiry for the method claims of Invention II that do not apply to the apparatus of Invention I, posing an undue search burden on the examiner. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Nicholas Lagerwall on 07December2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “connecting member” (Claims 1, 3, 6, 8, 10-11, 16, 19, described in P[0036]). The recitation of “connecting member” is being interpreted under 112(f) due to the presence of a generic placeholder and the use of functional language as disclosed. The limitation “connecting member” is further defined within the present application as hexagonal or cylindrical shaft that extends through a first damper and a second damper. Therefore, “connecting member” is being interpreted under 112(f) and further understood as any shaft, rod, pole, or linking component which extends through a first and second damper or equivalence thereof. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

Claim(s) 1-3, 5-6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Timmerman (US4164976A). 
In re claim 1. Timmerman (US4164976A) discloses a manifold assembly [FIGS.10-13], comprising: a body (housing 16) defining 
a first opening (opening of neutral zone 52), a second opening (opening of heated zone 48), a third opening (opening of air chamber 50), and 
a fluid plenum (chamber 20), 
the fluid plenum fluidly coupling the first opening, the second opening, and the third opening [FIG.10-13]; and 
a damper assembly, comprising: 
a first damper (damper blade 36) disposed within the fluid plenum proximate to the first opening [FIG.10]; 
a second damper (damper blade 34) disposed within the fluid plenum proximate to the second opening [FIG.10]; and 
a connecting member coupled to both the first damper and the second damper (shaft 32) and configured to move the first damper and the second damper to selectively open one of the first opening and the second opening (“motors 198, 199 mounted with shafts 32, 40, respectively, to control the proper angle of the damper blades of the damper means D with respect to one another to produce an outlet air of proper temperature.”; [0053-0054; FIG.10-13])

In re claim 2. Timmerman discloses the manifold assembly of claim 1, wherein the first damper is fixedly coupled to the second damper. (“The damper means D includes a first damper means designated generally as 30 including a shaft 32 having preferably a first damper blade 34 and a second damper blade 36 mounted therewith.”; [0028; FIG.10])
In re claim 3. Timmerman discloses the manifold assembly of claim 1, wherein the connecting member is rotatable between a first position in which the first damper is closed and the second damper is open [FIG.10], and a second position in which the first damper is open and the second damper is closed [FIG.11]. 
In re claim 5. Timmerman discloses the manifold assembly of claim 1, wherein the first opening is smaller than the second opening (the airflow path 142 passing through opening restricted by wall 18 is smaller than that of opening for chamber 52) [FIG.13]).
In re claim 6. Timmerman discloses the manifold assembly of claim 1, wherein the damper assembly further comprises a damper actuator (motor 198) coupled to the connecting member (32) and configured to move the connecting member to selectively open one of the first opening and the second opening. (“motors 198, 199 mounted with shafts 32, 40, respectively, to control the proper angle of the damper blades of the damper means D with respect to one another to produce an outlet air of proper temperature.”; [0053-0054; FIG.10-13])
In re claim 8. Timmerman discloses the manifold assembly of claim 1, wherein the body (housing 16) further defines a first conduit extending between the first opening and the fluid plenum (neutral zone 52) and a second conduit extending between the second opening and the fluid plenum (heated chamber 48), wherein the first damper (36) is disposed within the first conduit and the second damper (34) is disposed within the second conduit, and wherein the connecting member (shaft 32) extends between the first conduit and the second conduit [FIG.10].  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timmerman (US4164976A), as applied to claim 1 above and further in view of Poerschke (US10962241B2). 
In re claim 4. Timmerman discloses the manifold assembly of claim 1, and wherein the first damper is rotated approximately 90o with respect to the second damper (“First damper blade 34, being disposed at substantially 90 DEG with respect to second damper blade 36”; [0042; FIG.10-11]).
Timmerman lacks: 
wherein the first damper and the second damper are circular disks
Regarding the limitation; “…wherein the first damper and the second damper are circular disks”, Poerschke (US10962241B2) discloses in a similar invention, regarding air distribution methods, a consideration for a manifold (12) which utilizes air flow regulating damper (36) [FIG.2]. It can further be seen that an airflow regulating damper (36) comprises an adjustable flap (35) that is controlled by a control motor 38 [FIG.4]. Flap (35) of airflow regulating damper (36) is a disk circular in shape [FIG.2, 7].
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Timmerman to include wherein the first damper and the second damper are circular disks, as taught by Poerschke. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide an appropriately shaped damper for an airflow system comprising tubes or circular cross sections in ventilation ducts. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timmerman (US4164976A), as applied to claim 1 above and further in view of Kullen (US11413927B2). 
In re claim 7. Timmerman lacks the manifold assembly of claim 1, wherein the second damper is sized to allow a predefined amount of air to bypass the second damper when the second damper is in a closed position.
Regarding the limitations, Kullen (US11413927B2) discloses in a similar invention, regarding air conditioning methods, a consideration for a first vane valve 30 which is rotatable between a first end position and a second end position in first air outlet channel 32, the first end position being a fully open position (cf. FIG. 2), and the second end position being a fully closed position (cf. FIG. 4). FIG. 2 shows vane valve 30 in the first end position, i.e. in a fully open position. FIG. 4 also shows vane valve 30 in the second end position, i.e. in a fully closed position. Kullen further teaches first and second vane vales (30 and 31) can be oriented in rear footwell outlets and rear ventilation outlets under multiple operating states such as: wherein the rear footwell outlet can be 100% open, while the rear ventilation outlet allows for leakage. As well as an orientation wherein, the rear footwell outlet is closed, and the rear ventilation outlet 100% open. As such, it should be noted that while not in the open position, second vane valve 31 is configured to allow for air leakage [0046; FIG.2-4].
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to adapt the modified system of Timmerman to include wherein the second damper is sized to allow a predefined amount of air to bypass the second damper when the second damper is in a closed position., as taught by Kullen. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide a means to avoid pressure build up along a flow path by configuring a damper to allow for a predetermined amount of air to pass while in the closed position. 
Allowable Subject Matter
Claims 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
In re claim 9. While the prior art discloses a manifold, a system comprising multiple pipes, wherein a flow of air is controlled through the use of dampers placed within the air flow path and coupled by a connecting member at an offset angle with respect to one another. In this way, the prior art teaches to control an air flow by rotating a connecting member to selectively open one damper while closing another. However, there is a lack of disclosure for the use of such a damper configuration within a structure which comprises a first opening configured to fluidly couple a fluid plenum with an environment surrounding a building, a second opening configured to fluidly couple the fluid plenum with a space within the building, and a third opening configured to fluidly couple the fluid plenum with a dehumidifier, as presently disclosed. As such, there lacks a nexus between the prior art of record and the present application. 
In re claim 10. While the prior art discloses a manifold, a system comprising multiple pipes, wherein a flow of air is controlled through the use of dampers placed within the air flow path and coupled by a connecting member at an offset angle with respect to one another. In this way, the prior art teaches to control an air flow by rotating a connecting member to selectively open one damper while closing another. However, there is a lack of disclosure for the use of such a damper configuration within a structure which comprises a manifold defining a first opening, a second opening, and a third opening; a damper assembly coupled to the manifold, the damper assembly comprising: a first damper disposed proximate to the first opening; a second damper disposed proximate to the second opening; and a connecting member coupled to both the first damper and the second damper and configured to move the first damper and the second damper to selectively open one of the first opening and the second opening; and a dehumidifier coupled to the manifold at the third opening, as presently disclosed. As such, there lacks a nexus between the prior art of record and the present application.
In re claims 11-14. Included due to dependency upon objected base claim. 
Conclusion
See PTO-892: Notice of references cited. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JOHN MOSCOLA whose telephone number is (571)272-6944. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW JOHN MOSCOLA/Examiner, Art Unit 3763                                                                                                                                                                                                        

/MARC E NORMAN/Primary Examiner, Art Unit 3763